407 P.2d 1005 (1965)
Robert C. KESSINGER, Petitioner,
v.
Ray H. PAGE, Warden of Oklahoma State Penitentiary, and The State of Oklahoma, Respondents.
No. A-13778.
Court of Criminal Appeals of Oklahoma.
November 17, 1965.
Robert C. Kessinger, pro se.
Charles Nesbitt, Atty. Gen., Hugh H. Collum, Asst. Atty. Gen., for respondent.
BRETT, Judge.
The petitioner, Robert C. Kessinger, on August 11, 1965 filed in this Court an application for writ of habeas corpus, releasing him from confinement in the State Penitentiary at McAlester.
Petitioner alleges that he is unlawfully held under and by virtue of a void judgment and sentence of the district court of Tulsa County, in case No. 19379, rendered on June 1, 1965.
Rule to show cause was issued, and the Attorney General on behalf of the Respondents has filed a motion to dismiss, alleging that the petitioner herein, by and through his attorneys, has filed an appeal from said judgment and sentence of the district court of Tulsa County, which appeal is now pending in this Court, and undetermined.
When an appeal from a judgment and sentence is pending in the Court of Criminal Appeals, the Court will refuse to entertain an application for writ of habeas corpus.
The motion of the Respondents is sustained, and the petition for writ of habeas corpus is dismissed.
BUSSEY, P.J., and NIX, J., concur.